UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10K/A x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2012 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-27485 SUN RIVER ENERGY, INC. (Exact name of registrant as specified in its charter) Colorado 84-1491159 State or other jurisdiction of I.R.S. Employer incorporation or organization Identification No. 5646 Milton Street, Suite 130, Dallas, Texas 75206 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (214) 369-7300 Securities registered pursuant to Section 12(b) of this Act: Title of each class Name of each exchange on which registered Common stock OTC Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (ss. 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The purpose of this Amendment No. 1 to Sun River Energy, Inc.'sAnnual Report on Form 10-K for theyear endedApril 30, 2012, filed with the Securities and Exchange Commission on August 16, 2012, is solely to furnish Exhibit 101 to the Form 10-K and make conforming changes to Item 6. Exhibits.Exhibit 101 provides the financial statements and related notes from the Form 10-K formatted in XBRL (eXtensible Business Reporting Language). No other substantive changes have been made to the Form 10-K.This Amendment does not reflect events that may have occurred subsequent to the original filing date. ITEM 6. EXHIBITS The following exhibits are filed with this report or incorporated by reference as indicated. Rule 13a-14(a) Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. * Certification of Chief Executive Officer pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Certification of Chief Financial Officer pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Interactive data files pursuant to Regulation 405ofRule S-T. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SUN RIVER ENERGY, INC. Date: August 20, 2012 By: /s/ Donal R. Schmidt, Jr. Donal R. Schmidt, Jr. Chief Executive Officer and President (Principal Executive) Date: August 20, 2012 By: /s/ J F Hoover J. F. Hoover, Chief Financial Officer (Principal Financial and Accounting Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: : August 20, 2012 By: / s/Donal R. Schmidt, Jr. Donal Schmidt, Chief Executive Officer, President and Chairman of the Board (Principal Executive) Date: August 20, 2012 By: /s/ J F Hoover J. F. Hoover, Chief Financial Officer (Principal Financial and Accounting Officer) Date: August 20, 2012 By: /s/Robert B. Fields Robert B. Fields and Director Date: August 20, 2012 By: /s/Dan Cofall Dan Cofall, Director Date: August 20, 2012 By: /s/ Stephen W. Weathers Stephen W. Weathers, Director Date: August 20, 2012 By: /s/ Mark A. Hall Mark A. Hall, Director
